Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric H. Bush appeals the district court’s order dismissing his Title VII action. We have reviewed the record and find no re*803versible error. Accordingly, we affirm for the reasons stated by the district court. Bush v. Berkey’s Inc. HA IHOP, No. 2:10—cv-00154-JBF-DEM (E.D.Va. July 21, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.